Citation Nr: 0421466	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for VA nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.O.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had active military service with the Philippine 
Scouts from May 1946 to March 1949.

The matter is before the Board of Veterans Appeals (Board) on 
appeal from a July 2002 decision of the Manila, Philippines, 
VA Regional Office (RO), which denied the above claim.


FINDING OF FACT

The appellant had service with the Philippine Scouts from May 
1946 to March 1949.


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected 
pension benefits based on his recognized military service.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The appellant filed a claim for nonservice-connected 
disability pension in May 2002.  He urges that he should be 
granted benefits because he fought against the Japanese in 
World War II on the side of the United States as a Philippine 
Scout from May 1946 to March 1949.  He has attempted to 
verify his service by submitting the following:  (1) 
testimony about his faithful service to the United States 
with the 511th Triple A, Automatic Rifle Battalion, U. S. 
Army, in Cebu and also in Okinawa in 1946; (2) a WD AGO Form 
53, certificate of honorable discharge, showing an Army 
serial number beginning with "PS" showing service in 
Okinawa; (3) a separation qualification record from the Army 
of the United States showing service from May 1946 to March 
1949; (4) a certificate of honorable discharge from the Armed 
Forces of the United States of America listing the appellant 
as a corporal in the Philippine Scouts dated in March 1949; 
and (5) a certificate of recognition from the Headquarters, 
Philippine Command, APO 707, showing the claimant was a 
corporal in the "SC."  The certificate was dated in March 
1949 and signed by a major general of the United States Army 
and expressed appreciation for the faithful service as a 
Philippine Scout.  

In November 2001, the RO requested verification of the 
appellant's service and any service medical records from the 
service department as reflected in a VA Form 3101.  The 
identifying information provided by the RO was obtained from 
the appellant's claim form and supplemental documentation.  
Although compensation claims were referred to generally at 
the personal hearing, upon questioning, the claimant 
specified that he was making a claim for pension.  

The RO received a response from the National Personnel 
Records Center (NPRC) to the aforementioned attempt to verify 
service.  That agency reported that service records showed 
service from May 1946 to March 1949.  

The appellant provided testimony at a hearing in July 2002.  
He appeared with an individual, M.O., who was assisting the 
claimant as well as providing testimony.  Although M.O. 
claimed to be an accredited representative, it was determined 
that he was not an accredited representative of the 
organization which the appellant claimed to want as his 
representative before VA.  

The claimant was provided a Statement of the Case (SOC) in 
February 2003, regarding whether he had legal entitlement to 
nonservice-connected pension benefits.  In the SOC, he was 
informed of the evidence of record, the procedural history of 
the case, the laws and regulations as to establishing 
recognized service, and an explanation of the decision in the 
case.  

The claimant requested a travel Board hearing in his 
substantive appeal filed in November 2002.  

A supplemental statement of the case (SSOC) was issued in 
February 2003.  In July 2003, a statement was received from 
the appellant indicating that he was canceling the travel 
Board hearing.  He stated that he wanted his case decided on 
the evidence of record.  

A second request to verify service was made by VA to the NPRC 
in April 2003.  The response showed service as a Philippine 
Scout from May 3, 1946, to March 23, 1949, but no other 
service.  It was noted that the claimant's service dates 
would make this a fire-related case, and as such there were 
no service records or surgeon general records available.  

The appellant adamantly maintains that he is a World War II 
veteran who, as a Philippine Scout, faithfully performed 
service on behalf of the United States, and thus deserves to 
be considered eligible for VA pension benefits.  He contends 
that the RO was incorrect in denying his claim.


Legal analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.

Section 107(b) contained in Title 38 of the United States 
Code provides that recognized active military service in the 
Philippine Scouts, while such forces were in the service of 
the Armed Forces of the United States, shall not be deemed to 
have been active military, naval, or air service for the 
purposes of awarding nonservice-connected pension benefits.  
38 U.S.C.A. § 107(b).  Findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

As to the matter of the appellant's basic eligibility for VA 
nonservice-connected pension, he submitted evidence 
documenting his service as a Philippine Scout from March 1946 
to May 1949.  He alleges no other service.  VA is not bound 
by Philippine Army or government determinations of service 
but rather by United States service department records.  The 
NPRC found, based on U.S. service department records, only 
service as a Scout as set forth by the claimant.  The search 
involved all of the appellant's relevant identifying 
information.  The evidence found is in fact consistent with 
that alleged by the appellant, that he was a Philippine Scout 
from March 1946 to May 1949.  This is not qualifying service 
for nonservice-connected pension benefits. 

As noted above, the provisions of 38 U.S.C.A. § 107(b) render 
those who served as members of the Philippine Scouts, such as 
the appellant, ineligible for nonservice-connected pension 
benefits.  Therefore, the appellant's claim for entitlement 
to VA nonservice-connected pension benefits must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

Finally, it is noted that under 38 U.S.C.A. § 5103(a), VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  Similarly, under 38 
U.S.C.A. § 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-04.  As explained, there 
is no legal basis to grant the present claim.  Accordingly, 
VA's duty to notify and assist does not extend to this claim.



ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



